DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 3/4/2020.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020, 8/5/2020, 8/5/2020, 12/2/2020, 8/23/2021, 2/11/2022, 7/11/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 0000 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 0000 recites the limitation "receive." There is insufficient antecedent basis for this limitation in the claims.
Claim 0000 recites the limitation "receive." It is unclear ***.  Question?  The limitation will be interpreted as.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 20140059468 A1 to Allgair.

Regarding Claim 1, Allgair discloses a system, comprising: 
at least one processor and executable instructions accessible on a computer- readable medium that, when executed, cause the at least one processor to perform operations comprising:
receiving, over a network and from a first device associated with a first user, a first request that identifies a context for a repair ([0085] the application program may utilize available contextual information for the user and/or the device itself to automatically determine relevant information that will be displayed to the user. For example, the contextual information may comprise the current position of the device,) and a command to associate the context with an online collaborative workspace, the online collaborative workspace configured to be utilized by a plurality of users collaborating on the context for the repair, the plurality of users including the first user; ([0086] the application program may use recent collaboration entries made by the user to make certain predictions about the current collaboration. [0005] an efficient collaboration for maintenance or repair of complex systems and equipment, such as military aircraft.)
generating, based at least in part on the first request, a first interface for the online collaborative workspace that includes a repair schematic for a part associated with the repair; ([0036] display technical documentation (repair schematic) for a particular vehicle or equipment under maintenance or repair selected by a user via a graphical representation of the vehicle or equipment;)
communicating the first interface over the network; ([0094] Processor 2006 executes the application(s), which is stored in memory 2002 or secondary storage 2004, or received from the Internet or other network 2014.)
receiving, over a network and from a second device associated with a second user, a second request that includes a selection, by the second user, of an interface element included in the first interface, the second user being one of the plurality of users, the interface element being associated with an object of the part; ([0066] if the user wants documentation about the KC-10's left landing gear, the user may select that area of the plane by touching a corresponding point near the landing gear shown in display 1400 of FIG. 14. The application program receives an indication of this selection and displays a documentation region indicator 1420, which indicates an area of the display to which the application program has assigned the user's selective touch. [Claim 17] receive a second signal indicating user selection of one of the collaborative threads; and display at least a portion of the information comprising the selected collaborative thread, wherein the displayed information comprises one or more previous actions within the collaborative thread and one or more thread continuation options. (the threads are collaborative and include the actions of other users.  A plurality of users access the collaborative threads, therefore a first user may make a request comprising a context and a second user may select an element with the same context (the same object of the part) at a later time)
generating, based at least in part on the second request, a second interface for the online collaborative workspace that includes a panel displaying the object of the part separate from the repair schematic for the part being displayed in the online collaborative workspace; and ([0066] Each display of the visual representation, such as displays 1300 and 1400, may be broken into any number of documentation regions, which correspond to non-overlapping physical regions of the equipment. The various documentation regions may be fixed independent of the scale or portion of the visual representation shown on the display, or sizes of documentation regions may vary depending on the display scale. In other words, the number of documentation regions in any particular visual representation--regardless of the scale--may be more or less constant. [0068] User selection of a category from sub-menu 1440 may cause the application program to display one or more documents within the category, such as shown in FIG. 12. [0069] Each display element occupies a clearly defined area of display 1500, such that when a user of the user interface device touches the screen within a particular area (e.g., within the boundaries of Fleet Status 1510) to select the corresponding element, the application program receives an indicator of the selection and executes a corresponding action, such as displaying another screen corresponding to the selected element.)
communicating the second interface, over the network. ([0094] Processor 2006 executes the application(s), which is stored in memory 2002 or secondary storage 2004, or received from the Internet or other network 2014.)

Regarding Claim 5, Allgair discloses system of claim 1. 
Allgair discloses wherein the first interface and the second interface are communicated to each of the first device and the second device.  ([0094] Processor 2006 executes the application(s), which is stored in memory 2002 or secondary storage 2004, or received from the Internet or other network 2014. [0066] Each display of the visual representation, such as displays 1300 and 1400, may be broken into any number of documentation regions, which correspond to non-overlapping physical regions of the equipment.)


Claim 10 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 14 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Claim 19 recites a non-transitory machine-readable storage device comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 11 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 20140059468 A1 to Allgair in view of U.S. Patent No. 9,183,280 B2 to Achuthan.
	
Regarding Claim 2, Allgair discloses system of claim 1. 
Allgair does not explicitly disclose generating a plurality of listings for the object by searching a network-based marketplace; and causing the plurality of listings to be displayed in the panel included in the second interface.  
Achuthan, on the other hand, teaches generating a plurality of listings for the object by searching a network-based marketplace; and causing the plurality of listings to be displayed in the panel included in the second interface.  (Col 3 Ln 8-12) “In some embodiments, when a user submits a search query to an on-line trading application, the item listings that satisfy the search query are assigned a ranking score, and ordered based on the ranking score, when presented in a search results page.” 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by Achuthan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of Achuthan, in order to increase a number of transactions (Achuthan, Col 1 Ln 29)
Regarding Claim 4, Allgair and Achuthan teach the system of claim 2. 
Allgair does not explicitly disclose wherein the plurality of listings are displayed in an order according to brand preferences for the object.  
Achuthan, on the other hand, teaches wherein the plurality of listings are displayed in an order according to brand preferences for the object.  Achuthan teaches (Col 5 Ln 1-10) “The ranking score used to order the item listings may be based on several component scores including, but by no means limited to: a relevance score, representing a measure of the relevance of an item listing with respect to search terms provided in the search request; a listing quality score, representing a measure of the likelihood that an item listing will result in a transaction based at least in part on historical data associated with similar item listings; and a business rules score, representing a promotion or demotion factor determined based on the evaluation of one or more business rules.” (Col 7 Ln 19-37) “For example, when a shopper is on any given web page that has a search box, such as the page seen in FIG. 5A, the shopper may enter a product brand as a keyword in a search box 505 of FIG. 5A.  In this case the brand is "Omega Watches" 510.  The brand may ambiguously define a product category in the sense that "Omega Watches" may apply to a number of watch categories--wristwatch, pocket watch, pendant watch, and the like, that the brand provides.”
 It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by Achuthan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of Achuthan, in order to increase a number of transactions (Achuthan, Col 1 Ln 29)
Claim 11 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 13 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 20 recites a non-transitory machine-readable storage device comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.




Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 20140059468 A1 to Allgair in view of U.S. Patent No. 9,183,280 B2 to Achuthan in view of U.S. Patent Application No. 2008/0183574 A1 to Nash.

 Regarding Claim 3, Allgair and Achuthan teach the system of claim 2. 
Allgair does not explicitly disclose the plurality of listings are displayed in an order according to a ranking of listings published by the second user.  
Nash, on the other hand, teaches the plurality of listings are displayed in an order according to a ranking of listings published by the second user.  Nash teaches [0026] “the ranking assignment to a data item may be based at least partially on the value offering (e.g., an upfront or success-based bid) provided by a publishing user for the publication, featuring or promotion of the relevant data item.”
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by Nash, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of Nash, in order to provide promotional tools (Nash, [0004])
Claim 12 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 20140059468 A1 to Allgair in view of U.S. Patent Application No. 2007/0100520 A1 to Shah.

 Regarding Claim 6, Allgair discloses the system of claim 1. 
Allgair does not explicitly disclose wherein the second user comprises a qualified expert to perform the repair.  
Shah, on the other hand, teaches wherein the second user comprises a qualified expert to perform the repair. ([0042] “for use by vehicle technicians in diagnosing and repairing vehicle systems and components.”)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by Shah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of Shah, in order to provide technical information and diagnostic data or tools (Shah, [0001]).
Claim 15 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 20140059468 A1 to Allgair in view of U.S. Patent Application No. 2015/0066674 A1 to Liu.

 Regarding Claim 7, Allgair discloses the system of claim 1. 
Allgair does not explicitly disclose receiving an instruction to display a plurality of other parts that are compatible with the part in the repair schematic included in the second interface; and causing, based at least in part on the instruction, the plurality of other parts that are compatible with the part to be displayed in the repair schematic included in the second interface. 
Liu, on the other hand, teaches receiving an instruction to display a plurality of other parts that are compatible with the part in the repair schematic included in the second interface; and causing, based at least in part on the instruction, the plurality of other parts that are compatible with the part to be displayed in the repair schematic included in the second interface. Liu teaches [0033] “For example, the network-based marketplace 12 may invoke a merchandising engine 125 (as shown in FIG. 1C) with the part type identifier in the listing 22 and the merchandising engine 125 may return a set of listing identifiers that identify listings 22 that include part type identifiers that identify part types that are compatible,” [0031] “For example, the network-based marketplace 12 may receive a subsequent request from a user (e.g., buyer), identify the listing 22 based on the request, and identify a set of compatible parts that are merchandised as a kit of vehicle parts based on the parts type identifier that was previously registered in the listing 22.  The association between identification and association of related parts may be called kitting of vehicle parts, according to an embodiment.”
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of Liu, in order to provide parts commonly purchased together (Liu, [0033]).
Claim 16 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 20140059468 A1 to Allgair in view of U.S. Patent Application No. 2012/0116800 A1 to McCallie.

 Regarding Claim 8, Allgair discloses the system of claim 1. 
Allgair does not explicitly disclose wherein the second interface comprises a dialogue panel that includes a transcript of a communication session between the first user and the second user. 
McCallie, on the other hand, teaches wherein the second interface comprises a dialogue panel that includes a transcript of a communication session between the first user and the second user. [0070] “The general component module 200 may additionally include a storing component 212 for storage any transcript or log of events and data streams built by the software agent or other system component during the collaboration session.  Each transcript may be stored within the given patient's electronic medical record (i.e., the patient associated with the context 402) as a clinical document.  Such transcripts may also take the form of the preferred modality of the collaboration session, such as text messaging, voice, or other modalities as previously explained.” [0071] “Once a transcript is embedded in or electronically attached to a patient record, it may be retrieved and viewed or played back in much the same way that a piece of patient-focused clinical data is chosen when initiating a request for a collaboration session.  An example of a transcript may be the clinical document 506 displayed in the roster list shown in FIG. 5.”
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by McCallie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of McCallie, in order to retrieve or view later (McCallie, [0071]).
Claim 17 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 20140059468 A1 to Allgair in view of U.S. Patent Application No. 2016/0092970 A1 to Argue.

 Regarding Claim 9, Allgair discloses the system of claim 1. 
Allgair does not explicitly disclose wherein the second interface comprises shopping cart information that includes purchase availability of the object. 
Argue, on the other hand, teaches wherein the second interface comprises shopping cart information that includes purchase availability of the object. Argue teaches [0030] “In-store inventory 128 may record such information as units on shelves or otherwise available for immediate pickup at the each retail establishment and/or a number of units in storage or otherwise available for pick up upon request with a reasonable amount of delay, i.e. within 24 hours or within an hour from being requested by a customer.”
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Allgair, the features as taught by Argue, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allgair, to include the teachings of Argue, in order to fulfill orders (Argue, [0030]).
Claim 18 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625